HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2006 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES Index to Financial Statements FINANCIAL STATEMENTS FOR THE YEAR ENDING DECEMBER 2006 AND 2005 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 Consolidated Balance Sheet F-2 Consolidated Statement of Operation F-3 Consolidated Statement of Stockholders' Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of Hong Kong Yi Tat International Investment Ltd. And Subsidiaries We have audited the accompanying consolidated balance sheet of Hong Kong Yi Tat International Investment Ltd. and Subsidiaries as of December 31, 2006, and the related consolidated statements of operations, stockholders' deficit, and cash flows for the two year periods ended December 31, 2006. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Hong Kong Yi Tat International Investment Ltd. and Subsidiaries as of December 31, 2006, and the consolidated results of their operations and their consolidated cash flows for the two year periods ended December 31, 2006, in conformity with U.S. generally accepted accounting principles. /s/ Kabani & Company, Inc. Certified Public Accountants Los Angeles, California June 5, 2007 F-1 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET DECEMBER 31, 2006 ASSETS Current assets Cash and cash equivalents $ 2,215,910 Accounts receivable 164,008 Other receivables 49,644 Prepayments 268,817 Total current assets 2,698,379 Property, plant and equipment, net 3,223,558 Construction in progress, net 2,684,572 Intangible assets, net 3,675,063 Total assets $ 12,281,572 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ 229,932 Other payable 80,299 Amount due to related parties 817,813 Unearned revenue 27,726 Accrued payroll 38,305 Tax payables 515,002 Loan payable, short term 3,075,308 Total current liabilities 4,784,385 Loan payable, long term 768,825 Commitments - Total liabilities 5,553,210 Stockholders' equity Share capital 8,601,847 Accumulated other comprehensive income 42,584 Accumulated deficit (1,916,070 ) Total stockholders' equity 6,728,361 Total liabilities and stockholders' equity $ 12,281,572 The accompanying notes are an integral part of these consolidated financial statements. F-2 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION FOR THE YEARS ENDED DECEMBER 31, 2 DECEMBER 31， 2006 2005 Net revenue Advertisement $ 7,651,441 $ 909,434 Tourism 2,560,392 1,222,547 Total 10,211,833 2,131,981 Cost of revenue Advertisement 2,205,646 474,774 Tourism 78,782 37,715 Total (2,284,428 ) (512,489 ) Gross profit 7,927,405 1,619,492 Operating expenses Selling expenses 765,118 1,032,873 Operating and administrative expenses 1,075,194 567,449 Total operating expenses 1,840,312 1,600,322 Income from operations 6,087,093 19,170 Other (income) expense Other expense 19,801 25,595 Interest expense 250,240 240,384 Interest income (2,347 ) (1,074 ) Finance expense 2,763 1,068 Total other (income) expense 270,457 265,973 Net income (loss) 5,816,636 (246,803 ) Other comprehensive income Foreign currency translation gain (loss) 92,640 (50,056 ) Comprehensive income (loss) $ 5,909,276 $ (296,859 ) The accompanying notes are an integral part of these consolidated financial statements. F-3 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2006, AND 2005 Share capital Other comprehensive income (loss) Accumulated deficit Total Balance at January 1, 2005 $ 5,564,107 $ - $ (7,485,903 ) $ (1,921,796 ) Cash contributed 1,258,917 - - 1,258,917 Foreign currency translation - (50,056 ) - (50,056 ) - Net loss for the year ended December 31, 2005 - - (246,803 ) (246,803 ) Balance at December 31, 2005 6,823,024 (50,056 ) (7,732,706 ) (959,738 ) - Cash contributed 1,778,823 - - 1,778,823 Foreign currency translation - 92,640 - 92,640 Net income for the year ended December 31, 2006 - - 5,816,636 5,816,636 Balance at December 31, 2006 $ 8,601,847 $ 42,584 $ (1,916,070 ) $ 6,728,361 The accompanying notes are an integral part of these consolidated financial statements. F-4 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ 5,816,636 $ (246,803 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 90,267 16,072 Amortization 146,340 142,381 (Increase) / decrease in assets: Accounts receivables (105,870 ) (27,488 ) Other receivables 2,475,620 (2,440,527 ) Prepayments (242,904 ) (1,837 ) Inventories 6,021 (5,858 ) Increase/(Decrease) in current liabilities: Accounts payable (80,840 ) (123,325 ) Tax payable 464,876 37,389 Unearned revenue (203,214 ) 214,376 Accrued payroll 16,509 12,938 Other payable (447,640 ) (328,164 ) Total Adjustments 2,119,165 (2,504,043 ) Net cash provided by (used in) operations 7,935,801 (2,750,846 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property & equipment (3,100,186 ) (16,704 ) proceeds of loan to related party 2,814,469 1,061,045 Increase of construction in progress (2,532,393 ) (73,340 ) Net cash provided by (used in) investing activities (2,818,110 ) 971,001 CASH FLOWS FROM FINANCING ACTIVITIES Cash contributed 1,741,293 1,239,896 Payments of loan from related party (8,147,120 ) (31,587 ) Proceeds of loan from related party 3,385,244 594,297 Net cash provided by (used in) financing activities (3,020,583 ) 1,802,606 EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS 47,633 1,472 NET INCREASE IN CASH AND CASH EQUIVALENTS 2,144,741 24,233 CASH AND CASH EQUIVALENTS, BEGINNING BALANCE 71,169 46,936 CASH AND CASH EQUIVALENTS, ENDING BALANCE $ 2,215,910 $ 71,169 SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $ - $ - Interest payments $ 252,240 $ 240,384 The accompanying notes are an integral part of these consolidated financial statements. F-5 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.ORGANIZATION AND DESCRIPTION OF BUSINESS Hongkong Yi Tat (“the Company”, “we”, “us”, “our”) was established on July 28, 2000, under the laws of Hong Kong Special Administration Region, with its registered office at RM1302-3 13/F, Crocodile House II, 55 Connaught Road Central HK, and its certificate number of 31123140-000-07-06-7. Fujian Jintai Tourism Developments Co.Ltd (“Jintai”) is incorporated on October 29, 2001 under the laws of PRC and located in Taining County, Fujian Province in China. It mainly engages in tourism developments, ethnic culture communication, timeshare resorts operation, souvenirs sales, and related tourism services. It has gained 30 years of management rights (from 2001 to 2031) to manage the Big Golden Lake in Fujian province, one of the 7 best Danxia landforms in China. The Company owns 100% shares of Jintai., and holds variable interest in Fujian Jiaoguang Media Co.Ltd. Fujian Jiaoguang Media Co.Ltd (“Jiaoguang”) is incorporated on October 9, 2004 under the laws of PRC and located inFuzhou City, Fujian Province in China. It mainly engages in advertisement，publishing, exhibition, cultural communication and coordinatingcultural performance as an agent. It has gained 7 years of managing rights of Fujian Education TV advertisement (from 2003 to 2010), and has option to another 5 years’ management. On December 30, 2004, Jiaoguang and its shareholders entered into a set of Contractual Arrangements with the Company. The relationships with the Company and its shareholders are governed by the Contractual Arrangements. The Contractual Arrangements are comprised of a series of agreements, including a Consulting Agreement and an Operating Agreement, through which the Company has the right to advise, consult, manage and operate Jiaoguang, and collect and own all of Jiaoguang’s respective net profits. Additionally, under a Proxy and Voting Agreement and a Voting Trust and Escrow Agreement, the shareholders of Jiaoguang have vested their voting control over Jiaoguang to the Company. In order to further reinforce the Company’s rights to control and operate Jiaoguang, Jiaoguang and its shareholders have granted the Company, under an Option Agreement, the exclusive right and option to acquire all of their equity interests in the Jiaoguang or, alternatively, all of the assets of the Jiaoguang. Further, the shareholders of Jiaoguang have pledged all of their rights, titles and interests in the Jiaoguang to the Company under an Equity Pledge Agreement. The Company has adopted FASB Interpretation No. 46R "Consolidation of Variable Interest Entities" ("FIN 46R"), an Interpretation of Accounting Research Bulletin No. 51. FIN 46R requires a Variable Interest Entity (VIE) to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE's residual returns. VIEs are those entities in which the Company, through contractual arrangements, bears the risks of, and enjoys the rewards normally associated with ownership of the entities, and therefore the company is the primary beneficiary of these entities. Acquisitions of subsidiaries or variable interest entities are accounted for using the purchase method of accounting. The results of subsidiaries or variable interest entities acquired during the year are included in the consolidated income statements from the effective date of acquisition. ACCOUNTING AFTER INITIAL MEASUREMENT OF VIE - Subsequent accounting for the assets, liabilities, and non-controlling interest of a consolidated variable interest entity are accounted for as if the entity were consolidated based on voting interests and the usual accounting rules for which the VIE operates are applied as they would to a consolidated subsidiary as follows: · carrying amounts of the VIE are consolidated into the financial statements of the Company as the primary beneficiary (referred as "Primary Beneficiary" or "PB"); · inter-company transactions and balances, such as revenues and costs, receivables and payables between or among the Primary Beneficiary and the VIE(s) are eliminated in their entirety; and F-6 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.ORGANIZATION AND DESCRIPTION OF BUSINESS (CONTINUED) · because there is no direct ownership interest by the Primary Beneficiary in the VIE, equity of the VIE is eliminated with an offsetting credit to minority interest. INITIAL MEASUREMENT OF VIE- The Company initially measures the assets, liabilities, and non-controlling interests of the VIEs at their fair values at the date of the acquisitions. Because Jiaoguang and the Company’s contractual relationship comply with FIN 46R, the Company consolidated Jiaoguang’s financial statements as VIE. As of December 31, 2006, the Company has consolidated Jiaoguang’s financial statements for the two years ended December 31, 2006 and 2005 in the accompanying financial statements. On July 19, 2007, Keenway Limited (“Keenway”), a corporation established under the law of Cayman Islands, acquired 100% shares of the Company. 2.BASIS OF PRESETATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a. Principle of consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary Jintai and the accounts of the variable interest entity, Jiaoguang, collectively “the Company”. All significant inter-company accounts and transactions have been eliminated in consolidation. b. Use of estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the amount of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those results. c. Cash and cash equivalents For Statement of Cash Flows purposes, the Company considers all cash on hand and in banks, including accounts in book overdraft positions, certificates of deposit and other highly-liquid investments with maturities of three months or less, when purchased, to be cash and cash equivalents. d. Accounts receivable The Company's policy is to maintain reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. As of December 31, 2006, the Company had accounts receivable of $164,008. All account receivable not collected and over 90 days as of December 31, 2006 has been written off. e. Prepayments The Company advances to certain vendors for purchase of its material and necessary service. As of December 31, 2006, the advances to suppliers amounted to $268,817. f. Inventories Inventories are valued at the lower of cost (determined on actual cost basis) or net realizable value. The management compares the cost of inventories with the net realizable value and an allowance is made for writing down the inventories to their net realizable value, if lower than the cost. F-7 HONG KONG YI TAT INTERNATIONAL INVESTMENT, LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 2.
